                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

ARANSAS PRINCESS CONDOMINIUM                        §
ASSOCIATION, INC.,                                  §
                                                    §
       Plaintiff,                                   §
                                                    §     CIVIL ACTION NO. 2:18-CV-341
v.                                                  §
                                                    §
LANDMARK AMERICAN INSURANCE                         §
COMPANY,                                            §
                                                    §
       Defendant.                                   §

         DEFENDANT LANDMARK AMERICAN INSURANCE COMPANY’S
                  DESIGNATION OF EXPERT WITNESSES

       Defendant Landmark American Insurance Company (“Landmark”) hereby designates the

following expert witnesses:

Retained:

1.      Brett A. Lochridge
        Brad Brakey
        Unified Building Sciences, Inc.
        209 E Greenbriar Lane
        Dallas, Texas 75203
        (214) 942-0385

        Mr. Lochridge and/or Mr. Brakey may express opinions concerning the condition of
        Plaintiff’s property and the damages Plaintiff attributes to Hurricane Harvey, including:
        (1) the building conditions; (2) the building design and construction; (3) exterior and
        architectural items and finishes; (4) building systems; (5) building maintenance,
        including deferred maintenance; (6) pre-existing damages; (7) causes and effects of
        wind, water and other damage to buildings and building systems; (8) demolition and
        reconstruction of buildings and building systems that typically follow wind, water, and
        other damage; (9) wind, water, and other damages generally and in respect to this
        property; and (10) weather conditions at the property and their effects over time. Mr.
        Lochridge and Mr. Brakey will testify regarding (1) the general and non-storm related
        conditions of the property, (2) their evaluation of claimed damage to the property, (3)
        their evaluation of claimed leaks at the property, and (4) the costs and scope of repairs.
        Specifically, Mr. Lochridge and Mr. Brakey are expected to testify consistently with
        their opinions, observations, findings, and conclusions contained in their May 15, 2019
        report, which is attached to the service copy of this designation. They may also testify


                                                1
     in response to any testimony offered by Plaintiff or any of its experts regarding the
     condition of the Plaintiff’s property; any claimed damages to that property; weather
     conditions at the property; and the reports and estimates prepared by Plaintiff’s
     representatives and consultants, including their opinions, methodology, inaccuracies,
     and errors.

     Mr. Lochridge’s and Mr. Brakey’s opinions will be based on their experience, training,
     analysis of the facts at issue, inspection of the property, interview of Plaintiff’s
     representatives, and his expertise in the relevant areas. Their resume, prior testimony,
     rates, and publications, if any, are in their report or as attachments thereto. They may
     utilize drawings, photographs, charts, diagrams, and other illustrative or demonstrative
     aides to illustrate or assist in explaining his testimony and opinions.

     See Mr. Lochridge’s and Mr. Brakey’s report, dated May 15, 2019, which is attached
     to the service copy of this designation; its exhibits and any supplements for additional
     information.

2.   Thomas H. Veitch
     Steven D. Browne
     Langley & Banack
     745 East Mulberry Avenue, Suite 700
     San Antonio, TX 78212
     (210) 736-6600

     Mr. Veitch and/or Mr. Browne may testify regarding (1) the prompt, fair, and
     reasonable manner in which Landmark investigated and handled Plaintiff’s insurance
     claim; (2) Landmark’s reasonable basis for its claim decisions; (3) Plaintiff’s
     allegations of bad faith and violations of statutes regarding proper claims handling; and
     (4) the existence of a bona fide dispute as to the amount of damage incurred by
     Hurricane Harvey.

     Mr. Veitch’s and Mr. Browne’s opinions will be based on their knowledge, skill,
     experience, training, and education, as well as their review of the claim file, insurance
     policy, correspondence, reports, estimates, photos, proposals, discovery responses,
     disclosures, pleadings, and Plaintiff’s reports. Mr. Veitch and Mr. Brown may also
     testify in response to any testimony offered by Plaintiff or any of its experts regarding
     claims handling, bad faith, violations of statute, insurer practices, and the applicable
     standards. Their resume, prior testimony, rates, and publications, if any, are in their
     report or as attachments thereto. Mr. Veitch and Mr. Browne may utilize drawings,
     photographs, charts, diagrams, and other illustrative or demonstrative aides to illustrate
     or assist in explaining their testimony and opinions.

     See Mr. Veitch’s and Mr. Browne’s Report, dated May 15, 2019, which is attached to
     the service copy of this designation; and any supplements for additional information.




                                             2
3.   Max Flynn
     Hagen, Streiff, Newton & Oshiro
     5871 Glenridge Drive, Suite 250
     Atlanta, Georgia 30328
     (404) 876-5220

     Mr. Flynn is the accountant that analyzed Plaintiff’s alleged business interruption
     included in Plaintiff’s insurance claim made the basis of this litigation. Mr. Flynn will
     testify regarding his training, education, and experience in the accounting industry and
     qualifications as an accountant. He will offer opinions as to business interruption
     (including rental value) measurement and the methodology for the determination of
     same. The general substance of Mr. Flynn’s impressions and opinions are reflected in
     his reports and correspondence, which have been previously produced and are attached
     to a service copy of these designations. Mr. Flynn has also provided a response to
     Economic Consulting’s report, which is attached to a service copy of these
     designations.

     Mr. Flynn’s opinions and testimony are based on his specialized knowledge, skill,
     education, training, and experience, and his review of documents provided during the
     claim adjustment, documents produced in the litigation, and any testimony offered in
     this lawsuit. Mr. Flynn may also respond to any opinions, testimony, or evidence
     offered by Plaintiff or its expert witnesses concerning any of the above or related areas.
     He may also offer expert opinions in response to any rebuttal reports or deposition
     testimony of Plaintiffs’ expert witnesses, as well as any additional documents that are
     produced or provided to him. If necessary, Mr. Flynn will testify regarding his
     training, education, experience, and qualifications, publications in the previous 10
     years, as well as the matters set forth in his resume. While Mr. Flynn was retained
     during the claim adjustment and has provided a responsive report for use in the lawsuit,
     which is attached to a service copy of these designations. Mr. Flynn may utilize
     drawings, photographs, charts, diagrams, and other illustrative or demonstrative aides
     to illustrate or assist in explaining his testimony and opinions.

     See Mr. Flynn’s Report, dated May 15, 2019, which is attached to the service copy of
     this designation; and any supplements for additional information.


4.   Attorneys’ fees

     Per the parties’ agreement and stipulation under Fed. R. Civ. P. 29, due to Plaintiff’s
     production of an amended attorneys’ fees expert report on May 14, 2019, Defendants’
     deadline to designate and provide a report on attorneys’ fees is extended to May 29,
     2019.




                                             3
Non-Retained:

   1.   Robert C. Konz
        Envista Forensics
        22130 Merchants Way, Suite 150
        Katy, Texas 77449
        (888) 782-3473

        Mr. Konz may express opinions concerning the condition of Plaintiff’s property and
        the damages Plaintiff attributes to Hurricane Harvey, including: (1) the building
        conditions; (2) the building design and construction; (3) exterior and architectural items
        and finishes; (4) building systems; (5) building maintenance, including deferred
        maintenance; (6) pre-existing damages; (7) causes and effects of wind, water and other
        damage to buildings and building systems; (8) demolition and reconstruction of
        buildings and building systems that typically follow wind, water, and other damage; (9)
        wind, water, and other damages generally and in respect to this property; and (10)
        weather conditions at the property and their effects over time. Mr. Konz may testify
        regarding (1) the extent of wind damage to the property, including the roof, storefront
        window systems, and concrete balconies attributable to Hurricane Harvey; (2) the
        cause(s) and source(s) of reported interior moisture; and (3) weather conditions at the
        property during Hurricane Harvey. Specifically, Mr. Konz is expected to testify
        consistently with his opinions, observations, findings, and conclusions during the claim
        adjustment contained in his reports of December 21, 2017, and May 27, 2018, which
        have been previously produced but are also included in the service copy of these
        designations. Additionally, Mr. Konz has also provided feedback on Datum Engineers,
        Inc.’s report to Brett Lochridge. Mr. Konz may also testify in response to any
        testimony offered by Plaintiff or any of its experts regarding the condition of the
        Plaintiff’s property; any claimed damages to that property; weather conditions at the
        property; and the reports and estimates prepared by Plaintiff’s representatives and
        consultants, including their opinions, methodology, inaccuracies, and errors.

        Mr. Konz opinions and testimony are based on his specialized knowledge, skill,
        education, training, and experience, and his review of documents produced and any
        testimony offered in this lawsuit. Mr. Konz may also respond to any opinions,
        testimony, or evidence offered by Plaintiff or its expert witnesses concerning any of the
        above or related areas. He may also offer expert opinions in response to any rebuttal
        reports or deposition testimony of Plaintiffs’ expert witnesses, as well as any additional
        documents that are produced or provided to him. If necessary, Mr. Konz will testify
        regarding his training, education, experience, and qualifications, publications in the
        previous 10 years, as well as the matters set forth in his resume, which is available
        upon request. Mr. Konz may utilize drawings, photographs, charts, diagrams, and
        other illustrative or demonstrative aides to illustrate or assist in explaining his
        testimony and opinions.




                                                4
2.   David McLaughlin
     Paul Spears
     J.S. Held LLC
     901 South Mopac Expressway, Building 1, Suite 300
     Austin, Texas 78746
     (512) 329-2736

     Mr. McLaughlin and/or Mr. Spears may express opinions regarding (1) the probable
     cost to perform repairs based on the “as built” conditions of the property; (2) the
     condition of the property; (3) the building conditions; (2) the building design and
     construction; (3) exterior and architectural items and finishes; (4) building systems; (5)
     building maintenance, including deferred maintenance; (5) demolition and
     reconstruction of buildings and building systems that typically follow wind, water, and
     other damage; (6) wind, water, and other damages generally and in respect to this
     property; (7) pricing of repairs; (8) the process to identify and access damages
     associated with hurricanes; and (9) the process and methods to assess, document,
     measure, and scope damages to repair hurricane related damages. Specifically, they
     are expected to testify consistently with his opinions, observations, findings, and
     conclusions contained in the JS Held estimates and reports, which have been
     previously produced and are attached to the service copy of this designation. They
     may also testify in response to any testimony offered by Plaintiff or any of its experts
     regarding the condition of the Plaintiff’s property; any claimed damages to that
     property; the reports and estimates prepared by Plaintiff’s representatives and
     consultants, including their opinions, methodology, inaccuracies, and errors; and the
     pricing and reasonableness of any repairs proffered by the Plaintiff or its experts and
     consultants.

     Their opinions and testimony are based on their specialized knowledge, skill,
     education, training, and experience, and their review of documents produced and any
     testimony offered in this lawsuit. They may also respond to any opinions, testimony,
     or evidence offered by Plaintiff or its expert witnesses concerning any of the above or
     related areas. They may also offer expert opinions in response to any rebuttal reports
     or deposition testimony of Plaintiffs’ expert witnesses, as well as any additional
     documents that are produced or provided to him. If necessary, they will testify
     regarding their training, education, experience, and qualifications, publications in the
     previous 10 years, as well as the matters set forth in theirs resumes, which is available
     upon request. They may utilize drawings, photographs, charts, diagrams, and other
     illustrative or demonstrative aides to illustrate or assist in explaining his testimony and
     opinions.


3.   Mike Koski
     Landmark American Insurance Company
     RSUI Indemnity Company
     945 East Paces Ferry Road, NE
     Atlanta, Ga. 30326
     (404) 504-6121


                                             5
Mr. Koski was not retained or specially employed to provide expert testimony in this
litigation and he is not an employee of Landmark/RSUI Indemnity Company whose
duties regularly involve giving expert testimony. Mr. Koski is a fact witness who has
expertise and thus is a fact and expert witness. Landmark identifies him as a mixed
fact/expert witness to permit him to offer opinions related to relevant facts in this
matter that are within his personal knowledge.

Mr. Koski was the in-house claims adjuster for Landmark/RSUI concerning Plaintiff’s
insurance claim made the basis of this litigation. Mr. Koski may testify regarding his
training, education, and experience in the insurance industry and qualifications as an
insurance claims adjuster. He may offer opinions as to claims estimating, scope, and
cost of repair or replacement, including actual cash value and replacement cost,
property damage, adjusting, claims handling, insurance coverage issues, policy
coverages, including but not limited to policy exclusions and limitations and other
policy provisions, including the identification of Named Insured(s), transfer of rights
provisions, and mortgagee provisions. Mr. Koski’s expertise includes insurance
coverage and claims handling. Mr. Koski may also be called on to render opinions on
the claims handling in this matter; that the claims handling by Landmark was done in
good faith; that Plaintiff’s claims were promptly and properly investigated by
Landmark; and Landmark promptly, properly and reasonably communicated its claims
decisions. Mr. Koski may testify as to policy provisions, including but not limited to
conditions, definitions, limitations, and exclusions to coverage. Mr. Koski may further
testify regarding the duties in the event of a loss under the Landmark Policy, including
prompt notice, documentation, protection/preservation, quickly resuming operations,
and cooperation, and the prejudice that may result from a claimant’s failure to comply.
Mr. Koski may testify as to policy provisions and exclusions relating to business
interruption, valuable papers, personal property, and business personal property, and all
related issues. He may further testify that the Policy only pays to the extent of an
insured’s interest in the allegedly damaged property. Mr. Koski may testify as to any
other related issues.

Mr. Koski is expected to testify based on his experience as an insurance professional,
as well as his personal knowledge of the adjustment of the claim at issue here. The
general substance of his impressions and opinions are reflected in the correspondence
and documents produced by Landmark in this litigation, as well as his deposition. He
may also respond to evidence or opinions offered by Plaintiff or its experts concerning
any of the above or related areas. He may also offer expert opinions in response to any
rebuttal reports or deposition testimony of Plaintiff’s experts. He may utilize drawings,
photographs, charts, diagrams, and other demonstrative or illustrative aides to assist in
explaining his testimony and opinions.

Mr. Koski opinions and testimony are based on his specialized knowledge, skill,
education, training, and experience, and his review of documents produced and any
testimony offered in this lawsuit. Mr. Koski may also respond to any opinions,
testimony, or evidence offered by Plaintiff or its expert witnesses concerning any of the



                                        6
     above or related areas. He may also offer expert opinions in response to any rebuttal
     reports or deposition testimony of Plaintiffs’ expert witnesses, as well as any additional
     documents that are produced or provided to him. If necessary, Mr. Koski will testify
     regarding his training, education, experience, and qualifications, publications in the
     previous 10 years, as well as the matters set forth in his resume, which is available
     upon request. Mr. Koski may utilize drawings, photographs, charts, diagrams, and
     other illustrative or demonstrative aides to illustrate or assist in explaining his
     testimony and opinions.


4.   Richard J. Haggis, Jr.
     Executive General Adjuster
     Engle Martin & Associates, Inc.
     16 Chestnut Street, Suite 420
     Foxborough, Massachusetts 02035
     (508) 698-6300

     Mr. Haggis is an Executive General Adjuster and has more than 20 years’ experience
     in the insurance industry adjusting insurance claims, scoping and estimating losses,
     investigating claims. Mr. haggis has his Associate in Claims (AIC) and Property Claim
     Law Associate (PCLA) designations. Mr. Haggis is a fact witness who has expertise
     and thus is a fact and expert witness. Landmark identifies him as a mixed fact/expert
     witness to permit him to offer opinions related to relevant facts in this matter that are
     within his personal knowledge.

     Mr. Haggis may express opinions regarding (1) the claim process; (2) claims handling;
     (3) extent and nature of damages; (4) conditions of the property; (5) the insurance
     policy; (6) the building design and construction; (7) exterior and architectural items
     and finishes; (8) building systems; (9) building maintenance, including deferred
     maintenance; (10) demolition and reconstruction of buildings and building systems that
     typically follow wind, water, and other damage; (11) wind, water, and other damages
     generally and in respect to this property; (12) pricing of repairs; (13) the process to
     identify and access damages associated with hurricanes; and (14) the process and
     methods to assess, document, measure, and scope damages to repair hurricane related
     damages. Mr. Higgins may also testify in response to any testimony offered by
     Plaintiff or any of its experts regarding the condition of the Plaintiff’s property; any
     claimed damages to that property; the reports and estimates prepared by Plaintiff’s
     representatives and consultants, including their opinions, methodology, inaccuracies,
     and errors; and the pricing and reasonableness of any repairs proffered by the Plaintiff
     or its experts and consultants..

     Mr. Haggis opinions and testimony are based on his specialized knowledge, skill,
     education, training, and experience, and his review of documents produced and any
     testimony offered in this lawsuit. Mr. Haggis may also respond to any opinions,
     testimony, or evidence offered by Plaintiff or its expert witnesses concerning any of the
     above or related areas. He may also offer expert opinions in response to any rebuttal
     reports or deposition testimony of Plaintiffs’ expert witnesses, as well as any additional


                                             7
        documents that are produced or provided to him. If necessary, Mr. Haggis will testify
        regarding his training, education, experience, and qualifications, publications in the
        previous 10 years, as well as the matters set forth in his resume, which is available
        upon request. Mr. Haggis may utilize drawings, photographs, charts, diagrams, and
        other illustrative or demonstrative aides to illustrate or assist in explaining his
        testimony and opinions.

        See Mr. Haggis’ reports, which have been previously produced, including their exhibits
        and any supplements for additional information.


       Landmark reserves the right to have such experts amend and/or supplement their reports,
opinions, and testimony based on additional discovery and testimony when they are provided.

                                       WINSTEAD PC

                                       By:       /s/ Bruce R. Wilkin
                                             Jay W. Brown – Attorney in Charge
                                             Texas Bar No. 03138830
                                             jbrown@winstead.com
                                             Bruce R. Wilkin
                                             Texas Bar No. 24053549
                                             bwilkin@winstead.com
                                             600 Travis Street, Suite 5200
                                             Houston, Texas 77002
                                             Tel: (713) 650-8400
                                             Fax: (713) 650-2400
                                       ATTORNEYS FOR DEFENDANT
                                       LANDMARK AMERICAN INSURANCE COMPANY




                                               8
                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was been served
on all counsel of record in accordance with the Federal Rules of Civil Procedure on May 15,
2019.

        William J. Chriss                                                 Via Electronic Service
        THE SNAPKA LAW FIRM
        606 N. Carancahua, Suite 1511
        Corpus Christi, Texas 78403
        E-mail: wjchrisspc@gmail.com


                                                    /s/ Bruce R. Wilkin
                                                   Bruce R. Wilkin




                                              9
4849-7910-9270v.1
